Case 19-01719-LA13   Filed 03/10/20   Entered 03/10/20 09:54:16   Doc   Pg. 1 of 7
Case 19-01719-LA13   Filed 03/10/20   Entered 03/10/20 09:54:16   Doc   Pg. 2 of 7
           Case 19-01719-LA13                   Filed 03/10/20          Entered 03/10/20 09:54:16                   Doc        Pg. 3 of 7
                                                          SN Servicing Corporation                    Final
                                                             323 FIFTH STREET
                                                            EUREKA, CA 95501
                                                         For Inquiries: (800) 603-0836
                                             Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: March 06, 2020

     PAMELA A ROBERTSON                                                                                        Loan:
     1365 MONUMENT TRL DR                                                                    Property Address:
     CHULA VISTA CA 91915                                                                    1365 MONUMENT TRAIL DRIVE
                                                                                             CHULA VISTA, CA 91915



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Jan 2020 to Apr 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:     Effective May 01, 2020:                   Escrow Balance Calculation
 Principal & Interest Pmt:                1,079.41              1,079.41                    Due Date:                                       May 01, 2019
 Escrow Payment:                            346.96                356.36                    Escrow Balance:                                   (1,302.98)
 Other Funds Payment:                         0.00                   0.00                   Anticipated Pmts to Escrow:                        4,163.52
 Assistance Payment (-):                      0.00                   0.00                   Anticipated Pmts from Escrow (-):                  2,138.17
 Reserve Acct Payment:                        0.00                   0.00                   Anticipated Escrow Balance:                          $722.37
 Total Payment:                            $1,426.37                  $1,435.77



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                   Starting Balance                  0.00      (2,007.77)
     Jan 2020                          357.83                                  *                                     0.00      (1,649.94)
     Feb 2020                          346.96                                  *                                     0.00      (1,302.98)
                                                                                   Anticipated Transactions          0.00      (1,302.98)
     Mar 2020                    3,816.56                                                                                       2,513.58
     Apr 2020                      346.96                          2,138.17        County Tax                                     722.37
                          $0.00 $4,868.31               $0.00     $2,138.17

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.
     (The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
     are made the month the analysis is processed).




                                                                                                                                            Page 1
      Case 19-01719-LA13                  Filed 03/10/20           Entered 03/10/20 09:54:16                  Doc        Pg. 4 of 7
                                                     SN Servicing Corporation                    Final
                                                   For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: March 06, 2020

 PAMELA A ROBERTSON                                                                                              Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               722.37          712.74
May 2020               356.36                                                                         1,078.73        1,069.10
Jun 2020               356.36                                                                         1,435.09        1,425.46
Jul 2020               356.36                                                                         1,791.45        1,781.82
Aug 2020               356.36                                                                         2,147.81        2,138.18
Sep 2020               356.36                                                                         2,504.17        2,494.54
Oct 2020               356.36                                                                         2,860.53        2,850.90
Nov 2020               356.36                                                                         3,216.89        3,207.26
Dec 2020               356.36        2,138.17            County Tax                                   1,435.08        1,425.45
Jan 2021               356.36                                                                         1,791.44        1,781.81
Feb 2021               356.36                                                                         2,147.80        2,138.17
Mar 2021               356.36                                                                         2,504.16        2,494.53
Apr 2021               356.36        2,138.17            County Tax                                     722.35          712.72
                    $4,276.32       $4,276.34

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 712.72. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 712.72 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 722.37. Your starting
balance (escrow balance required) according to this analysis should be $712.74. This means you have a surplus of 9.63.
(The amount of surplus only exists if the loan is current, the analysis gives a projected overage as if all past due payments
are made the month the analysis is processed).

This surplus must be returned to you unless it is less than $50.00, in which case we have the additional option of keeping
it and lowering your monthly payments accordingly. As the loan is delinquent, we will not be sending a check for the surplus.

We anticipate the total of your coming year bills to be 4,276.34. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
         Case 19-01719-LA13               Filed 03/10/20        Entered 03/10/20 09:54:16              Doc       Pg. 5 of 7
    New Escrow Payment Calculation
    Unadjusted Escrow Payment                      356.36
    Surplus Amount:                                  0.00
    Shortage Amount:                                 0.00
    Rounding Adjustment Amount:                      0.00
    Escrow Payment:                               $356.36




   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 3
Case 19-01719-LA13           Filed 03/10/20    Entered 03/10/20 09:54:16       Doc   Pg. 6 of 7




                           UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF CALIFORNIA
                                  SAN DIEGO DIVISION

 In Re:                                            Case No. 19-01719-LA-13

 Pamela Ann Robertson                              Chapter 13

 Debtor.                                           Judge Louise DeCarl Adler

                                      PROOF OF SERVICE

       I, D. Anthony Sottile, am employed by Sottile & Barile, LLC, and I am over the age of
eighteen (18) years, and not a party to the within action. My business address is: 394 Wards
Corner Road, Suite 180, Loveland, OH 45140.

        On March 10, 2020, a true and correct copy of U.S. Bank Trust National Association, as
Trustee of the Igloo Series IV Trust’s Notice of Mortgage Payment Change was served, as
indicated below, by the Court via electronic notice and/or by first class United States Mail
address to:

          Pamela Ann Robertson, Debtor
          1365 Monument Trail Drive
          Chula Vista, CA 91915
          (VIA U.S. MAIL)

          Marco A. Torres, Debtor’s Counsel
          mat@mtorreslaw.com
          (VIA ELECTRONIC SERVICE)

          Thomas Billingslea, Jr., Chapter 13 Trustee
          billingslea@thb.coxatwork.com
          (VIA ELECTRONIC SERVICE)

          United States Trustee
          ustp.region15@usdoj.gov
          (VIA ELECTRONIC SERVICE)

I declare under penalty of perjury that the foregoing is true and correct.
Case 19-01719-LA13      Filed 03/10/20   Entered 03/10/20 09:54:16    Doc    Pg. 7 of 7




Dated: March 10, 2020                       /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Authorized Agent for Creditor
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com
